Case 2:20-cv-05743-KM-ESK Document 57 Filed 02/08/21 Page 1 of 8 PageID: 1395




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


THE EYE CARE CENTER OF NEW
JERSEY, PA, on behalf of itself and
all others similarly situated,

      Plaintiff,                                 Civ. No. 20-05743 (KM) (ESK)

      v.                                                    OPINION

TWIN CITY FIRE INSURANCE
COMPANY,

      Defendant.


KEVIN MCNULTY, U.S.D.J.:
      As COVID-19 and responsive measures pause normal business
operations, businesses have turned to their commercial insurers, seeking
coverage for business interruption losses. Plaintiff here, the Eye Care Center of
New Jersey, an ophthalmologic practice, sought coverage from Twin City Fire
Insurance Co., its insurer. Twin City denied coverage. Eye Care now sues to
recover its own allegedly covered losses, and also seeks to represent a
nationwide class of insureds with the same policy. Twin City moves to dismiss
the individual and class claims. (DE 28, 27.)1 For the following reasons, the
motions to dismiss are GRANTED.




1     Certain citations to the record are abbreviated as follows:
      DE = docket entry
      Am. Compl. = Amended Complaint (DE 22)
      Policy = Insurance Policy No. 13 SBA IO1188 (DE 28-2)
      Mot. = Twin City’s Brief in Support of its Motion to Dismiss the Individual
Claims (DE 28-1)
      Opp. = Eye Care’s Opposition to Twin City’s Motion to Dismiss (DE 35)
Case 2:20-cv-05743-KM-ESK Document 57 Filed 02/08/21 Page 2 of 8 PageID: 1396




 I.    BACKGROUND
       Following its emergence in December 2019, the novel coronavirus
COVID-19 spread throughout the world. (Am. Compl. ¶¶ 19, 21.) In response,
governments ordered businesses to close or restrict their operations. (Id. ¶¶ 30–
31.) For medical practices, government orders prohibited non-urgent
procedures. (Id. ¶ 30.) Complying, Eye Care ceased performing such
procedures. (Id. ¶ 15.)
       To recoup its losses, Eye Care sought to recover on a commercial
insurance policy it had with Twin City. (Id. ¶ 32.) That policy is standard and
used with businesses nationwide. (Id. ¶¶ 33–34.) The policy generally provides
that Twin City “will pay for direct physical loss of or physical damage to
Covered Property . . . caused by or resulting from a Covered Cause of Loss.”
(Policy at 34.) “Covered Cause of Loss” is defined to include “risks of direct
physical loss” unless the loss is otherwise excluded. (Id. at 35 (capitalization
altered).)
       Then, in a section called “Additional Coverages,” the policy explains what
exactly Twin City will pay for. (Id. at 36.) The policy will pay for lost “Business
Income” during suspension of operations, as well as “Extra Expenses” that a
business would not have otherwise incurred. (Id. at 43.) The policy also makes
explicit that “[t]his insurance is extended to apply to the actual loss of Business
Income you sustain when access to your [property] is specifically prohibited by
order of a civil authority as the direct result of a Covered Cause of Loss.” (Id. at
44.)
       In addition, however, the policy excludes several occurrences from
coverage. One exclusion relates specifically to viruses:
       We will not pay for loss or damage caused directly or indirectly by
       any of the following. Such loss or damage is excluded regardless of
       any other cause or event that contributes concurrently or in any
       sequence to the loss:
             (1) Presence, growth, proliferation, spread or any activity
             of . . . virus.



                                         2
Case 2:20-cv-05743-KM-ESK Document 57 Filed 02/08/21 Page 3 of 8 PageID: 1397




(Id. at 144.) Relying on this exclusion, Twin City denied Eye Care’s claim for
losses sustained as a result of COVID-19 restrictions. (Am. Compl. ¶ 45.)
       In response, Eye Care sued Twin City. Eye Care brings three breach of
contract claims, asserting that Twin City breached its obligations to provide
coverage under the (a) business income, (b) civil authority, and (c) extra
expense provisions. (Id., Counts 2, 4, 6.) Eye Care also seeks declaratory
judgments that Twin City must cover claims under those three provisions for
businesses closed due to COVID-19 measures. (Id., Counts 1, 3, 5.) Eye Care
brings all its claims individually and behalf of a proposed class of businesses
with the same policy that have suffered losses due to COVID-19-related
closures. (Id. ¶¶ 50–51.) Twin City moves to dismiss both the individual claims
(DE 28) and the class claims (DE 27).
 II.   STANDARD OF REVIEW
       Federal Rule of Civil Procedure 8(a) does not require that a pleading
contain detailed factual allegations but “more than labels and conclusions.”
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must raise
a claimant’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Id. at 570. That standard is met when “factual content [] allows the
court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)
provides for the dismissal of a complaint if it fails to state a claim. The
defendant bears the burden to show that no claim has been stated. Davis v.
Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in the complaint
as true and draw reasonable inferences in the plaintiff’s favor. Morrow v.
Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc).
III.   DISCUSSION
       Whether Eye Care’s losses are covered under the policy is a question of
contract interpretation. Cypress Point Condo. Ass’n, Inc. v. Adria Towers, LLC,




                                         3
Case 2:20-cv-05743-KM-ESK Document 57 Filed 02/08/21 Page 4 of 8 PageID: 1398




143 A.3d 273, 280 (N.J. 2016).2 I apply the plain language of the policy. Id.
Although “exclusions are ordinarily strictly construed against the insurer,” that
interpretive principle does not permit a court to disregard an exclusion’s plain
meaning. Flomerfelt v. Cardiello, 997 A.2d 991, 997 (N.J. 2010). When an
exclusion clearly applies to a complaint’s allegations, a court may dismiss the
complaint. E.g., Brewer v. U.S. Fire Ins. Co., 446 F. App’x 506, 510 (3d Cir.
2011).
    A. The Virus Exclusion
      The virus exclusion applies in blanket fashion to all forms of coverage in
the policy. If applicable, then, it will dispose of this case. The exclusion bars
coverage for losses “caused directly or indirectly by” the “[p]resence, growth,
proliferation, spread or any activity of . . . virus.” (Policy at 144.) Eye Care’s
losses were “caused directly or indirectly” by COVID-19; Eye Care curtailed its
operations in compliance with governmental COVID-based restrictions. But for
the “spread” of COVID-19, governments would not have issued closure orders,
and Eye Care would not have stopped performing non-emergency procedures.
      Other courts in New Jersey have adopted that straightforward reading. In
one case interpreting a near-identical virus exclusion, Judge Kugler explained
that “[t]here is no doubt that COVID-19, a virus, caused Governor Murphy to
issue the Executive Order mandating closure of Plaintiff’s restaurant.” N&S
Rest. LLC v. Cumberland Mut. Fire Ins. Co., --- F. Supp. 3d ----, ----, Civ. No. 20-
05289, 2020 WL 6501722, at *3 (D.N.J. Nov. 5, 2020). In two other cases,
Judge Wigenton held likewise. Boulevard Carroll Ent. Grp., Inc. v. Fireman’s
Fund Ins. Co., Civ. No. 20-11771, 2020 WL 7338081, at *2 (D.N.J. Dec. 14,
2020), appeal docketed, No. 21-1061 (3d Cir. Jan. 12, 2021); 7th Inning Stretch
LLC v. Arch Ins. Co., Civ. No. 20-08161, slip op. at *4 (D.N.J. Jan. 19, 2021),
DE 54. Finally, the New Jersey Superior Court held that it was a “clear and

2       The parties agree that New Jersey law applies. (Mot. at 8 n.2; Opp. at 3.) See
Pre-Settlement Fin., LLC v. Ellis, Civ. No. 18-06339, 2020 WL 5743036, at *4 n.3
(D.N.J. Sept. 24, 2020) (reliance on a particular state’s law in the parties’ briefs is
sufficient to establish choice of law (citation omitted)).


                                            4
Case 2:20-cv-05743-KM-ESK Document 57 Filed 02/08/21 Page 5 of 8 PageID: 1399




unmistakable conclusion” that a similar virus exclusion applied to business
losses due to COVID-19. Mac Prop. Grp. LLC v. Selective Fire & Cas. Ins. Co.,
No. L-02629, slip op. at *16 (N.J. Super. Ct. Law Div. Nov. 5, 2020) (provided at
DE 47-2). The Third Circuit, New Jersey Supreme Court, and the Appellate
Division have not spoken on this issue. In the meantime, opinions of this Court
and one trial-level New Jersey court provide strong persuasive authority.
      Looking farther afield, I see that cases like Eye Care’s have proliferated
across the country, and that nearly every court to address the issue has barred
coverage based on similarly worded virus exclusions. E.g., N&S, 2020 WL
6501722, at *4 (collecting cases).3 “Lacking more specific guidance, a federal
court may identify a majority view and predict that a state supreme court
would adopt it.” Durr Mech. Constr., Inc. v. PSEG Fossil, LLC, Civ. No. 18-10675,
2021 WL 303030, at *4 (D.N.J. Jan. 29, 2021) (citation omitted).
      The weight of authority supports my plain-text reading, and I predict that
the New Jersey Supreme Court would adopt it.
    B. Eye Care’s Counterarguments
      Eye Care offers two arguments in support of its positions that the virus
exclusion nevertheless does not apply. Neither is persuasive.
      First, Eye Care argues that the exclusion’s language connotes that the
virus must be physically present at the business premises. Eye Care points to
terms like “presence” and “growth” as well as the fact that the other excluded
occurrences in this section (fungi, wet rot, dry rot, and bacteria) “could only
harm the insured’s property if they were physically present.” (Opp. at 5.)
      But there is no textual limitation indicating that the virus must be
present at the property. Rather, the clause excludes coverage for losses caused
by the spread of viruses generally, and adds that it extends to both direct and
indirect causation. Eye Care’s resort to general canons of interpretation is a
diversion from the task at hand; “[w]e need not call upon canons of


3     I have reviewed the parties’ notices of supplemental authority. (DE 38, 39, 40,
47, 48, 50, 51, 52, 55, 56.)


                                          5
Case 2:20-cv-05743-KM-ESK Document 57 Filed 02/08/21 Page 6 of 8 PageID: 1400




interpretation for guidance, however, because the [] exclusion is unambiguous
as applied here.” Certain Underwriters at Lloyds of London v. Creagh, 563 F.
App’x 209, 211 (3d Cir. 2014); see also Flomerfelt, 997 A.2d at 997 (“[W]e do
not suggest that any far-fetched interpretation of a policy exclusion will be
sufficient to create an ambiguity requiring coverage . . . . Rather, courts must
evaluate whether, utilizing a fair interpretation of the language, it is
ambiguous.” (quotation marks and citation omitted)). There is not a sufficient
textual basis for Eye Care’s argument that the virus must be physically
present. N&S, 2020 WL 6501722, at *3 (rejecting similar argument).
      Second, Eye Care argues that the government orders, not the virus itself,
should be considered the proximate cause of its losses. For support, Eye Care
invokes the “Appleman Rule,” a doctrine in insurance law providing that “if an
exclusion ‘bars coverage for losses caused by a particular peril, the exclusion
applies only if the excluded peril was the efficient proximate cause of the loss.”
N.J. Transit Corp. v. Certain Underwriters at Lloyd’s London, 221 A.3d 1180,
1192 (N.J. Super. Ct. App. Div. 2019) (quoting Zurich Am. Ins. Co. v. Keating
Bldg. Corp., 513 F. Supp. 2d 55, 70 (D.N.J. 2007)), aff’d on other grounds, ---
A.3d ---, 2021 WL 261989 (N.J. Jan. 27, 2021) (per curiam). In other words,
even though a virus was the first link in the causal chain, the last link before
Eye Care suffered losses was the closure orders, so Eye Care can still recover.
See Auto Lenders Acceptance Corp. v. Genteli Ford, Inc., 854 A.2d 378, 385 (N.J.
2004) (“[R]ecovery may be allowed where the insured risk was the last step in
the chain of causation set in motion by an uninsured peril . . . .” (citation
omitted)).
      But parties may contract around the Appleman Rule. Simonetti v.
Selective Ins. Co., 859 A.2d 694, 669–700 (N.J. Super. Ct. App. Div. 2004);
Assur. Co. of Am., Inc. v. Jay-Mar, Inc., 38 F. Supp. 2d 349, 352–54 (D.N.J.
1999). Eye Care and Twin City did so here because the virus exclusion says
that (1) coverage does not apply if losses are caused “directly or indirectly by” a
virus, and (2) the exclusion applies “regardless of any other cause or event that



                                         6
Case 2:20-cv-05743-KM-ESK Document 57 Filed 02/08/21 Page 7 of 8 PageID: 1401




contributes concurrently or in any sequence to the loss.” (Policy at 144
(emphasis added).) Courts have read such language to mean that losses from
COVID-19 closures are covered by the virus exclusion because COVID-19 could
still be considered an indirect or sequential cause. N&S, 2020 WL 6501722, at
*4 (collecting cases). I am persuaded by that reasoning, and see no reason to
depart from the case-law consensus.4
                                         ***
      I conclude that the virus exclusion applies to bar Eye Care’s recovery,
and Eye Care’s arguments to the contrary are unpersuasive. So I will grant
Twin City’s motion to dismiss the individuals claims for failure to state a claim.
Because Eye Care fails to state an individual claim, its claims on behalf of a
class fail too. Zimmerman v. HBO Affiliate Grp., 834 F.2d 1163, 1169 (3d Cir.
1987) (“[T]o be a class representative on a particular claim, the plaintiff himself
must have a cause of action on that claim.”); see Lusardi v. Xerox Corp., 975
F.2d 964, 974 (3d Cir. 1992) (“[W]hen claims of the named plaintiffs become
moot before class certification, dismissal of the action is required.”). So I will
also grant Twin City’s motion to dismiss the class-based claims.




4      Eye Care relies on Elegant Massage, LLC v. State Farm Mutual Automobile
Insurance Co., which, in my view, is the only case that analyzed the virus exclusion
and came to a different conclusion. --- F. Supp. 3d ----, ----, No. 2:20-cv-265, 2020 WL
7249624, at *12 (E.D. Va. Dec. 9, 2020). I find Elegant Massage distinguishable. Most
prominently, that court found that Virginia law was unclear as to whether an
exclusion with a broad causation clause is enforceable; New Jersey law, in contrast, is
clear that such clauses are valid. Moreover, other federal courts have tagged Elegant
Massage as a “notable outlier” and have found it unpersuasive. Bluegrass, LLC v. State
Auto. Mut. Ins. Co., No. 2:20-cv-00414, 2021 WL 42050, at *4 (S.D. W. Va. Jan. 5,
2021); LJ New Haven LLC v. AmGUARD Ins. Co., --- F. Supp. 3d ----, ----, No. 3:20-cv-
00751, 2020 WL 7495622, at *7 n.7 (D. Conn. Dec. 21, 2020).


                                           7
Case 2:20-cv-05743-KM-ESK Document 57 Filed 02/08/21 Page 8 of 8 PageID: 1402




IV.   CONCLUSION
      For the reasons set forth above, the motions to dismiss are granted. This
is an initial dismissal. Nevertheless, because the dismissal is based on the
court’s reading of the plain language of the policy, amendment would be futile.
I will therefore take the less usual course of dismissing with prejudice,
rendering this a final and appealable decision. Any party that believes the
Court has overlooked a substantial issue of fact of law, of course, may move for
reconsideration.
      A separate order will issue.
Dated: February 8, 2021


                                            /s/ Kevin McNulty
                                            ___________________________________
                                            Hon. Kevin McNulty
                                            United States District Judge




                                        8
